FILED
                               NOT FOR PUBLICATION                           MAY 01 2012

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



GARRETT L. BROWN,                                 No. 10-17497

                 Plaintiff - Appellant,           D.C. No. 3:08-cv-00635-KJD-
                                                  GWF
     v.

PREMIER CHEMICALS, LLC,                           MEMORANDUM *

                 Defendant - Appellee.



                      Appeal from the United States District Court
                               for the District of Nevada
                       Kent J. Dawson, District Judge, Presiding

                          Argued and Submitted April 17, 2012
                               San Francisco, California

Before: KOZINSKI, Chief Judge, McKEOWN and N.R. SMITH, Circuit Judges.




1.        The district court granted summary judgment in error, because a genuine

issue of fact exists as to whether the August 2 Family Medical Leave Act (FMLA)

certification form was sufficient under 29 C.F.R. § 825.306.



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
2.     Because the district court did not address whether Brown qualified for

FMLA leave, we remand this case to the district court to make that determination

in the first instance.

       REVERSED and REMANDED.